Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13 and 22, drawn to a composition, classified in C04B14/102.
II. Claims 14-18 and 21, drawn to drawn to a method of making a composition, classified in C04B33/13.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such as a process using an argon atmosphere.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant's election with traverse of Group I, claims 1-13 and 22 in the reply filed on 10/12/2022 is acknowledged.  The traversal is on the ground(s) that the Restriction Requirement of 07/12/2022 used the incorrect legal analysis, and should have been for a regular nonprovisional per §111(a).  Applicant is correct, however, this is not found persuasive because, of the restriction above for a regular nonprovisional per §111(a).
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-18 and 21 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/12/2022.
Claim Objections
Claims 8-9, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not disclose or reasonably make obvious the limitation of attapulgite is chosen from attapulgites impoverished in smectite per claim 3, the limitation of further comprising at least one second form of attapulgite present in an amount SWF ranging from 0.25% to 4% per claim 8, and further comprising one or more ingredients selected from silica, feldspar, and nepheline syenite per claim 22. All claims not specifically addressed contain allowable subject matter due to their dependence on a claim which contains allowable subject matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “impoverished” in claim 3 is a relative term which renders the claim indefinite. The term “impoverished” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 3 does not set forth an amount of smectite in attapulgite which would be considered impoverished. For the purposes of examination, claim 3 will be interpreted as meaning attapulgite with any amount of smectite which is less than the naturally occurring amount of smectite in raw attapulgite unless otherwise clarified by Applicant during the course of prosecution. Appropriate action is required.
Information Disclosure Statement
The information disclosure statements filed 09/29/2021 and 10/13/2021 fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered where noted with a strikethrough. The IDS dated 09/29/2021 contains a Chinese office action with no English translation. The IDS dated 10/13/2021 contains an Indonesian office action with no English translation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 7, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junrong et al. (CN104609830A with reference to machine translation, hereinafter referred to as Junrong).
Regarding claim 1, a composition (see Junrong at [0013] from machine translation via EspaceNet, disclosing a composition which comprises Liujiashan clay 8-21 parts, Yangquan kaolin 7-17 parts, Heilonggang clay 8-20 parts, diatom shale 15-36 parts, 7-15 parts of vermiculite, 8-16 parts of bauxite, 5-15 parts of attapulgite, 0.3-1.5 parts of modifier, 0.5-2.0 parts of dispersant.), comprising: one or more quaternary amines (see Junrong at [0022] from machine translation via EspaceNet, disclosing the modifier is dodecyl dimethyl benzyl ammonium chloride). Examiner notes that dodecyl dimethyl benzyl ammonium chloride is a benzylalkonium chloride; at least one form of attapulgite present in a solid weight fraction (SWF) amount ranging from 0.25% to 5% (see Junrong at [0013] from machine translation via EspaceNet, disclosing thecomposition comprises 5-15% attapulgite, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).); kaolin present in a solid weight fraction (SWF) amount ranging from 17% to 50%; (see Junrong we [0013] from machine translation via EspaceNet, disclosing the composition comprises 7-17 parts kaolin, which lies within. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).) and Ball Clay present in a solid weight fraction (SWF) amount ranging from 0% to 25% (Junrong does not disclose ball clay). 
Regarding claim 2, while Junrong does not disclose the at least one form of attapulgite is present in an amount SWF ranging from 0.5% to 4.0%, Junrong does disclose the composition comprises 5-15% attapulgite (see Junrong at [0013] from machine translation), which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).)
Regarding claim 4, Junrong discloses at least one form of attapulgite is chosen from purified attapulgite and dry processed attapulgite (see Jungrong at [0028], disclosing dry mixing the modified powder with the mixture of … attapulgite by dry method.).
Regarding claim 7, Junrong discloses the total percent solids by weight (w/w%) amount in the composition ranges from 60% to 99% (see Junrong at [0013] from machine translation via EspaceNet, disclosing the ceramic tile comprises Liujiashan clay 8-21 parts, Yangquan kaolin 7-17 parts, Heilonggang clay 8-20 parts, diatom shale 15-36 parts, 7-15 parts of vermiculite, 8-16 parts of bauxite, 5-15 parts of attapulgite, 0.3-1.5 parts of modifier, 0.5-2.0 parts of dispersant, where Liujiashan clay 8-21 parts, Yangquan kaolin 7-17 parts, Heilonggang clay 8-20 parts, diatom shale 15-36 parts, 7-15 parts of vermiculite, 8-16 parts of bauxite, 5-15 parts of attapulgite are solids, for a solid content ranging from the lower limit of 8+7+8+15+7+8+5=58 and the upper limit of 100-0.3-0.5=99.2 (from the minimum amount of non-solid modifier and dispersant) for a total solids content ranging from 58% to 99.2%, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). ).
Regarding claim 10, Junrong discloses the composition is in a form chosen from aqueous slurries, suspensions, pugs, pastes, cakes, powders, granules, pellets, and prills (see Junrong at [0025], disclosing the mixture is in the form of a slurry).
Regarding claim 11, Junrong discloses the composition has a form chosen from aqueous suspensions having a total percent solids by weight (w/w%) amount ranging from 60% to 74% (see Junrong at [0013] from machine translation via EspaceNet, disclosing the ceramic tile comprises Liujiashan clay 8-21 parts, Yangquan kaolin 7-17 parts, Heilonggang clay 8-20 parts, diatom shale 15-36 parts, 7-15 parts of vermiculite, 8-16 parts of bauxite, 5-15 parts of attapulgite, 0.3-1.5 parts of modifier, 0.5-2.0 parts of dispersant, where Liujiashan clay 8-21 parts, Yangquan kaolin 7-17 parts, Heilonggang clay 8-20 parts, diatom shale 15-36 parts, 7-15 parts of vermiculite, 8-16 parts of bauxite, 5-15 parts of attapulgite are solids, for a solid content ranging from the lower limit of 8+7+8+15+7+8+5=58 and the upper limit of 100-0.3-0.5=99.2 (from the minimum amount of non-solid modifier and dispersant) for a total solids content ranging from 58% to 99.2%, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). ).
Regarding claim 12, Junrong discloses the composition has a form chosen from pugs, cakes and pastes having a total percent solids by weight (w/w%) amount ranging from 70% to 90% (see Junrong at [0013] from machine translation via EspaceNet, disclosing the ceramic tile comprises Liujiashan clay 8-21 parts, Yangquan kaolin 7-17 parts, Heilonggang clay 8-20 parts, diatom shale 15-36 parts, 7-15 parts of vermiculite, 8-16 parts of bauxite, 5-15 parts of attapulgite, 0.3-1.5 parts of modifier, 0.5-2.0 parts of dispersant, where Liujiashan clay 8-21 parts, Yangquan kaolin 7-17 parts, Heilonggang clay 8-20 parts, diatom shale 15-36 parts, 7-15 parts of vermiculite, 8-16 parts of bauxite, 5-15 parts of attapulgite are solids, for a solid content ranging from the lower limit of 8+7+8+15+7+8+5=58 and the upper limit of 100-0.3-0.5=99.2 (from the minimum amount of non-solid modifier and dispersant) for a total solids content ranging from 58% to 99.2%, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). ).
Regarding claim 13, Junrong discloses the composition has a form chosen from powders, granules, pellets, and prills having a total percent solids by weight (w/w%) amount ranging from 85% to 100% (see Junrong at [0025], disclosing an example of the compostion at [0025] which is then sieved and added to 3-5% water to granulate. Examiner notes that a granulated product with 3-5% water would have 95-97% solids, which is within the claimed range).
Claim(s) 1-3, 4-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenlan et al. (CN105884332 with reference to machine translation, hereinafter referred to as Wenlan) in view of Gebura et al. (US3573944, hereinafter referred to as Gebura).
Regarding claim 1, Wenlan discloses at least one form of attapulgite present in a solid weight fraction (SWF) amount ranging from 0.25% to 5% (see Wenlan at [0030] from machine translation via EspaceNet, disclosing the ceramsite comprises 0-15% attapulgite, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).); kaolin present in a solid weight fraction (SWF) amount ranging from 17% to 50%; (see Wenlan at [0030] from machine translation via EspaceNet, disclosing the ceramsite comprises 15-55% kaolin, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).) and Ball Clay present in a solid weight fraction (SWF) amount ranging from 0% to 25% (Wenlan discloses the composition comprises no ball clay). 
Wenlan does not disclose a composition, comprising: one or more quaternary amines. 
Gebura is directed to a modified clay (see Gebura at the Title) which contains siliceous substances such as Kaolin (see Gebura at Col. 3, line 25, disclosing a composition comprising Kaolin clay) and attapulgite (see Gebura at Col. 3, line 25, disclosing a composition comprising attapulgite). Gebura teaches it is known in the prior art to compound these clays with quaternary ammonium compounds (see Col. 2, lines 35-40) in order to modify the clay surfaces to obtain proper compatibility and dispersion of the siliceous material (see Gebura at Col. 1, lines 55-60). 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the mixture disclosed by Wenlan to contain a quaternary amine as taught by Gebura in order to modify the clay surfaces to obtain proper compatibility and dispersions of the siliceous material as taught by Gebura with a reasonable expectation of success. 
Regarding claim 2, Wenlan discloses the at least one form of attapulgite is present in an amount SWF ranging from 0.5% to 4.0% (see Wenlan at [0030] from machine translation via EspaceNet, disclosing the ceramsite comprises 0-15% attapulgite, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).).
Regarding claim 3, the at least one form of attapulgite is chosen from attapulgites impoverished in smectite (see Wenlan at [0020] from machine translation via EspaceNet, disclosing the high-viscosity attapulgite clay is a natural product made from attapulgite clay through crushing, soaking, adding, rolling, drying, pulverization and other processes. Examiner notes that processing with these processes would cause attapulgite to be impoverished in smectite).
Regarding claim 4, Wenlan discloses the at least one form of attapulgite is chosen from purified attapulgite and dry processed attapulgite. (see Wenlan at [0020] from machine translation via EspaceNet, disclosing the high-viscosity attapulgite clay is a natural product made from attapulgite clay through crushing, soaking, adding, rolling, drying, pulverization and other processes.).
Regarding claim 5, the at least one form of attapulgite is chosen from attapulgite slurry or unprocessed crude attapulgite (see Wenlan at [0020] from machine translation via EspaceNet, disclosing the high-viscosity attapulgite clay is a natural product made from attapulgite clay through crushing, soaking, adding, rolling, drying, pulverization and other processes.).
Regarding claim 6, Wenlan discloses the kaolin is present in an amount SWF ranging from 35% to 45% (see Wenlan at [0030] from machine translation via EspaceNet, disclosing the ceramsite comprises 15-55% kaolin, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        


/CAMERON K MILLER/Examiner, Art Unit 1731